U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53389 Double Crown Resources, Inc. (Name of small business issuer in its charter) Nevada 98-0491567 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10120 S. Eastern Ave, Suite 200, Henderson, Nevada 89052 (Address of principal executive offices) 2312 N. Green Valley Pkwy, Suite 1026, Henderson, Nevada 89014 (Former name, former address and former fiscal year, if changed since last report) (707) 961-6016 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yesx No o Indicate by checkmark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yeso No o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as of October 24, 2013 Common Stock, $0.001 DOUBLE CROWN RESOURCES INC. Form 10-Q Part 1. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Balance Sheets (Unaudited) 3 Statements of Operations (Unaudited) 4 Statements of Cash Flows (Unaudited) 5 Notes to Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 Part II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 24 Item 4 Mine Safety Disclosure 24 Item 5. Other Information 24 Item 6 Exhibits 25 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. DOUBLE CROWN RESOURCES, INC. (formerly "Denarii Resources, Inc.") (An Exploration Stage Company) BALANCE SHEETS Assets: September 30, December 31, Current assets: Cash $ $ Deposit - Total current assets Fixed Assets Total current assets $ $ Liabilities: Current liabilities Accounts payable and accrued expenses $ $ Accounts payable- disputed Disputed Liability - Related Party (Note 8) Accrued Interest - Related Party (Note 8) Note payable- related party (Note 8) Debt- related parties (Note 6) Total current liabilities Non-Current Liabilities: Mineral prospect obligation (Note 4) Debt- long term (Note 5) Total Long Term Liabilities Total liabilities Stockholders' deficit Common stock; 500,000,000 shares authorized at $0.001 par value, 395,415,065 and 180,301,125 shares outstanding, respectively Stock subscription payable - Additional paid-in capital Deficit accumulated during exploration stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements. 3 DOUBLE CROWN RESOURCES, INC. (formerly "Denarii Resources, Inc.") (An Exploration Stage Company) STATEMENTS OF OPERATIONS From Inception March 23, 2006 Three Months Ended Nine Months Ended to September 30, September 30, September 30, September 30, September 30, Revenues $
